344 S.W.2d 694 (1961)
Claud NICHOLS, Appellant,
v.
STATE of Texas, Appellee.
No. 33230.
Court of Criminal Appeals of Texas.
March 29, 1961.
Clyde Elliott, Jr., Canton, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.
The complaint appearing in the transcript is not sworn to before any official or person in authority and is therefore insufficient to constitute the basis for a valid information. Purcell v. State, Tex. Cr.App., 317 S.W.2d 208.
The punishment assessed is less than the minimum, and the judgment cannot stand. Malone v. State, Tex.Cr.App., 328 S.W.2d 310.
For the reasons set forth, the judgment is reversed and the prosecution ordered dismissed.
WOODLEY, P. J., absent.